Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 19, 2022

                                             No. 04-22-00520-CV

                                          IN RE Katharine TAMEZ

                      From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CI14383
                           Honorable Cathleen M. Stryker, Judge Presiding

                                             Original Proceeding1

                                                     ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On August 15, 2022, relator filed a petition for writ of mandamus. Relator also filed an
emergency motion for stay of the underlying proceedings pending final resolution of the petition
for writ of mandamus. After considering the emergency motion, the response to the emergency
motion, and the record, this court concludes relator is not entitled to the emergency relief sought.
Accordingly, relator’s emergency motion for stay is DENIED.


           It is so ORDERED on August 19, 2022.

                                                                       PER CURIAM

           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT




1
 This proceeding arises out of Cause No. 2021CI14383, styled In the Interest of S.E.G., a child, pending in the 224th
Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.